         Case 1:17-cv-00149-LG-RPM Document 72 Filed 12/04/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

    THE LAMAR COMPANY, LLC                                            PLAINTIFF

    v.                                          CAUSE NO. 1:17CV149-LG-RPM

    THE MISSISSIPPI
    TRANSPORTATION
    COMMISSION                                                      DEFENDANT

          MEMORANDUM OPINION AND ORDER DENYING IN PART
            PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
             COSTS AND REMANDING CASE TO STATE COURT

         BEFORE THE COURT is Lamar Company, LLC’s [69-1] Motion for

Attorney’s Fees and Costs, which was filed before the United States Court of

Appeals for the Fifth Circuit on September 1, 2020. The Fifth Circuit remanded

consideration of the Motion to this Court on October 14, 2020. The parties fully

briefed the Motion before the Fifth Circuit and provided supplemental briefs to this

Court after remand. After reviewing the submissions of the parties, the record in

this matter, and the applicable law, the Court finds that Lamar’s Motion should be

denied in part to the extent that Lamar seeks relief pursuant to 28 U.S.C. § 1447(c)

and Fed. R. Civ. P. 11. The case must now be remanded to the Chancery Court of

Harrison County, Mississippi pursuant to 28 U.S.C. § 1447(c) for consideration of

the merits of Lamar’s claims as well as the remaining claims in Lamar’s Motion for

Attorney’s Fees and Costs.1




1Lamar also seeks costs and fees pursuant to the Mississippi Litigation
Accountability Act. Miss. Code Ann. § 11-55-5.
      Case 1:17-cv-00149-LG-RPM Document 72 Filed 12/04/20 Page 2 of 9




                                  BACKGROUND

      Lamar builds and maintains outdoor advertising signs in Mississippi. The

Mississippi Transportation Commission (“MTC”), by and through the Mississippi

Department of Transportation (“MDOT”), regulates the height of outdoor

advertising signs. MDOT denied Lamar’s request for permission to change the

shape of one of its signs because it considered it a non-conforming structure

pursuant to Miss. Code Ann. § 49-23-9(2)(b). As a result, Lamar filed this lawsuit in

the Chancery Court of Harrison County, Mississippi, asking the Court to construe

Miss. Code Ann. § 49-23-9(2)(b), as well as the rule that MDOT adopted to

implement the statute. Lamar also alleged that MTC’s interpretation of the statute

and rule (by and through MDOT) resulted in a taking of Lamar’s property under the

Mississippi Constitution. MTC removed the case to this Court on the basis of

federal question jurisdiction, and the parties filed cross-motions for summary

judgment.

      Since no federal claim appeared on the face of Lamar’s Complaint, this Court

entered an [35] Order Requiring Briefs on the Question of Subject Matter

Jurisdiction. In its brief, MTC asserted that both federal question and diversity

jurisdiction were present. Lamar asserted that the Court did not have federal

question jurisdiction but did not address diversity jurisdiction. The Court therefore

entered a [38] Second Order requiring the parties to provide briefs concerning

whether diversity jurisdiction was present. Both MTC and Lamar agreed that the

Court had diversity jurisdiction over this lawsuit.



                                          -2-
      Case 1:17-cv-00149-LG-RPM Document 72 Filed 12/04/20 Page 3 of 9




      On October 1, 2018, the Court dismissed the lawsuit without prejudice for

failure to exhaust administrative remedies. Lamar appealed, and the Fifth Circuit

reversed and remanded the case back to this Court on the basis that no adequate

administrative remedy existed. Lamar Co., L.L.C. v. Miss. Transp. Comm’n, 786 F.

App’x 457, 461 (5th Cir. 2019) (“Lamar I”). After allowing the parties to submit

supplemental briefs concerning their previously filed Motions for Summary

Judgment, the Court determined that MTC was entitled to summary judgment as

to Lamar’s declaratory judgment claim but not as to Lamar’s takings claim. The

parties filed a Joint Stipulation of Dismissal with Prejudice as to Lamar’s takings

claim, and the Court entered a Final Judgment of Dismissal. Prior to entry of final

judgment this Court did not consider the absence of diversity jurisdiction

      Lamar appealed the award of summary judgment in favor of MTC. Almost

seven months later, MTC filed a Motion to Remand with the Fifth Circuit. MTC

noted that it had recently determined that diversity jurisdiction does not exist

because MTC is an agency or alter ego of the State of Mississippi and therefore not

a “citizen” for jurisdictional purposes.

      Aggrieved by the possibility of remand after over three years of litigation,

Lamar filed the present Motion for Attorney’s Fees and Costs. In support of its

Motion, Lamar argued that (1) MTC’s removal of the case to this Court from

Harrison County Chancery Court lacked an objectively reasonable basis, thus

permitting an award of fees and costs pursuant to 28 U.S.C. § 1447(c); (2) this

matter presents “unusual circumstances” warranting a fee award pursuant to



                                           -3-
      Case 1:17-cv-00149-LG-RPM Document 72 Filed 12/04/20 Page 4 of 9




Martin v. Franklin Capital Corp., 546 U.S. 132 (2005); (3) MTC failed to conduct a

reasonable inquiry into the law and facts supporting its position as required by Fed.

R. Civ. P. 11; and (4) MTC’s actions created unnecessary litigation justifying an

award of fees and costs pursuant to the Mississippi Litigation Accountability Act.

      In a detailed written opinion, the Fifth Circuit determined that both federal

question jurisdiction and diversity jurisdiction are lacking. Lamar Co., L.L.C. v.

Miss. Transp. Comm’n, 976 F.3d 524 (5th Cir. 2020) (“Lamar II”). The Fifth Circuit

first noted that federal question jurisdiction was not present, even though there was

some potential that part of any award for a takings claim could come from the

federal treasury pursuant to 23 U.S.C. § 131(g).

      Regarding diversity jurisdiction, the Fifth Circuit noted that a state cannot

be considered a citizen of itself for purposes of diversity. Id. at 530 (citing Moor v.

Alameda Cnty., 411 U.S. 693, 717 (1973)). In order to be considered a citizen of

Mississippi, a state agency must be sufficiently independent of the state, not an

alter ego. Id. Since no court had previously determined whether MTC was an alter

ego of Mississippi, the Fifth Circuit applied the following factors set forth in

Tradigrain, Inc. v. Miss. State Port Auth., 701 F.2d 1131, 1132 (5th Cir. 1983):

      whether the agency has been granted the right to hold and use
      property, whether it has the express authority to sue and be sued in its
      corporate name, the extent of its independent management authority,
      and a factor that subsumes all others, the treatment of the agency by
      the state courts.

Lamar, 976 F.3d at 530 (internal quotation marks omitted). The Fifth Circuit also

noted that other factors can tend to show that an agency is independent of the state,



                                           -4-
      Case 1:17-cv-00149-LG-RPM Document 72 Filed 12/04/20 Page 5 of 9




including its ability to hire its own employees, to enter into its own contracts, and to

hire its own counsel. Id. at 531. Although several factors supported a finding that

MTC is independent, the Fifth Circuit found that the most important factors

warranted a finding that MTC is an alter ego of the state that cannot be considered

a “citizen” for jurisdictional purposes. Id. at 532-34.

      In conclusion, the Fifth Circuit held that the case should be remanded to the

state court after this Court’s consideration of Lamar’s requests for attorney’s fees

and costs pursuant to 28 U.S.C. § 1447(c) and Rule 11. Id. at 534-35. Lamar’s

request under the Mississippi Litigation Accountability Act would be considered by

the state court. Id.

                                    DISCUSSION
I. 28 U.S.C. § 1447(c)

      When remanding a case to state court for lack of jurisdiction, the district

court can “require payment of just costs and any actual expenses, including attorney

fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). “Absent unusual

circumstances, courts may award attorney’s fees under § 1447(c) only where the

removing party lacked an objectively reasonable basis for seeking removal.

Conversely, when an objectively reasonable basis exists, fees should be denied.”

Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005). “In applying this rule,

district courts retain discretion to consider whether unusual circumstances warrant

a departure from the rule in a given case.” Id. “When a court exercises its

discretion in this manner, however, its reasons for departing from the general rule

should be faithful to the purposes of awarding fees under § 1447(c).” Id. (internal

                                           -5-
      Case 1:17-cv-00149-LG-RPM Document 72 Filed 12/04/20 Page 6 of 9




quotation marks omitted). These purposes are Congress’s “desire to deter removals

sought for the purpose of prolonging litigation and imposing costs on the opposing

party” as well as its desire to “afford defendants a right to remove as a general

matter, when the statutory criteria are satisfied.” Id. at 140.

      The Court finds that MTC had objectively reasonable grounds to believe that

its removal was legally proper pursuant to 28 U.S.C. § 1441. Initially, MTC

removed the case to this Court on the basis of federal question jurisdiction because

it believed that Lamar’s takings claim required interpretation of the Highway

Beautification Act and a federal regulation, 23 C.F.R. § 750.707. The Court and the

parties also concluded that diversity jurisdiction was present even if the presence of

federal question jurisdiction was unclear. There is no indication that MTC removed

the case to this Court in order to prolong litigation or increase Lamar’s costs. In

fact, the Fifth Circuit found that MTC’s decision to raise a newly discovered

jurisdictional issue in a case in which it was the prevailing party was

“commendable.” Lamar II, 976 F.3d at 528. The Fifth Circuit also noted that the

discovery of a jurisdictional defect on appeal is not a “unique” circumstance. Id.

      Lamar’s failure to file a motion to remand at any point during the

proceedings further indicates the objectively reasonable basis for MTC’s removal.2




2 Lamar argues that it relied on MTC’s representation that MTC is a citizen of
Mississippi in several pleadings filed before this Court and the Fifth Circuit.
However, as the Fifth Circuit held in Lamar II, MTC was incapable of waiving
jurisdiction by erroneously claiming that it is a citizen of Mississippi. Lamar II, 976
F.3d at 534 (“A state can at times waive its immunity but can never concede
subject-matter jurisdiction.”).
                                          -6-
      Case 1:17-cv-00149-LG-RPM Document 72 Filed 12/04/20 Page 7 of 9




See Martin, 546 U.S. at 711 (noting that a plaintiff's delay in seeking remand may

affect the decision to award attorney’s fees). In addition, this Court and at least one

panel of the Fifth Circuit did not discern the absence of diversity jurisdiction.

Under these circumstances, the Court finds that Lamar’s request for attorney’s fees

and costs pursuant to 28 U.S.C. § 1447(c) should be denied as MTC had an

objectively reasonable basis for removal. In addition, this case does not present

“unique circumstances” warranting an award of attorneys’ fees under Martin.

II. Fed. R. Civ. P. 11

      Rule 11 provides:

      By presenting to the court a pleading, written motion, or other paper--
      whether by signing, filing, submitting, or later advocating it-- an
      attorney or unrepresented party certifies that to the best of the
      person’s knowledge, information, and belief, formed after an inquiry
      reasonable under the circumstances:
      (1) it is not being presented for any improper purpose, such as to
      harass, cause unnecessary delay, or needlessly increase the cost of
      litigation;
      (2) the claims, defenses, and other legal contentions are warranted by
      existing law or by a nonfrivolous argument for extending, modifying, or
      reversing existing law or for establishing new law;
      (3) the factual contentions have evidentiary support or, if specifically
      so identified, will likely have evidentiary support after a reasonable
      opportunity for further investigation or discovery; and
      (4) the denials of factual contentions are warranted on the evidence or,
      if specifically so identified, are reasonably based on belief or a lack of
      information.

Fed. R. Civ. P. 11(b). Courts are permitted to impose sanctions for failure to

perform the duties imposed by Rule 11. Fed. R. Civ. P. 11(c).

       Rule 11 requires attorneys who sign pleadings to conduct “a reasonable

inquiry into the relevant law.” CJC Holdings, Inc. v. Wright & Lato, Inc., 989 F.2d



                                          -7-
      Case 1:17-cv-00149-LG-RPM Document 72 Filed 12/04/20 Page 8 of 9




791, 793 (5th Cir. 1993). “Indicia of reasonable inquiry into the law include the

plausibility of the legal theory espoused and the complexity of the issues raised.”

Id. In other words, a legal argument does not violate Rule 11 unless it is

“unreasonable from the point of view both of existing law and of its possible

extension, modification, or reversal.” Id.

      The Court once again finds that MTC’s attorneys had an objectively

reasonable basis for removing the case to this Court and for continuing to assert the

existence of jurisdiction. MTC’s briefs concerning subject matter jurisdiction

demonstrate that its attorneys conducted thorough research regarding jurisdiction

but merely overlooked one possible basis for finding that this Court lacked

jurisdiction. Lamar’s attorneys, this Court, and the Fifth Circuit panel in Lamar I,

also believed that this Court had jurisdiction. As a result, the Court finds no basis

to impose Rule 11 sanctions against MTC’s attorneys.

                                   CONCLUSION

      For the foregoing reasons, Lamar’s Motion for Attorney’s Fees and Costs is

denied in part. Pursuant to the Fifth Circuit’s opinion in Lamar Co., L.L.C. v. Miss.

Transp. Comm’n, 976 F.3d 524 (5th Cir. 2020), this case must now be remanded to

the Chancery Court of Harrison County, Mississippi.

      IT IS THEREFORE ORDERED AND ADJUDGED that Lamar Company,

LLC’s [69-1] Motion for Attorney’s Fees and Costs, which was originally filed before

the United States Court of Appeals for the Fifth Circuit on September 1, 2020, is

DENIED IN PART as to Lamar’s arguments concerning 28 U.S.C. § 1447(c) and



                                             -8-
      Case 1:17-cv-00149-LG-RPM Document 72 Filed 12/04/20 Page 9 of 9




Fed. R. Civ. P. 11. This Court expresses no opinion regarding the remaining claims

for costs and fees asserted under the Mississippi Litigation Accountability Act.

      IT IS FURTHER ORDERED AND ADJUDGED that this case is

REMANDED to the Chancery Court of Harrison County, Mississippi. A certified

copy of this order of remand shall be immediately mailed by the Clerk of this Court

to the clerk of the state court pursuant to 28 U.S.C. § 1447(c).

      SO ORDERED AND ADJUDGED this the 4th day of December, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -9-
